Citation Nr: 1536918	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  09-18 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for right knee patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to February 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In July 2012 and July 2014, the Board remanded this matter for further development. 


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right knee patellofemoral syndrome has been manifested by no more than slight limitation of motion, subjective complaints of pain, weakness, and objective findings of extension to 0 degrees, and flexion limited at most to 80 degrees with pain.

2.  The Veteran's right knee patellofemoral syndrome has been manifested by slight subluxation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a right knee patellofemoral syndrome based on limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003, 5260 (2014); VAOPGCPREC 23-97 (July 1, 1997), VAOPGCPREC 9-98 (Aug. 14, 1998).  

2.  The criteria for a separate 10 percent disability rating, but no more, for slight subluxation of the right knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5257, 5260, 5261 (2014); VAOPGCPREC 23-97 (July 1, 1997), VAOPGCPREC 9-98 (Aug. 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

VA has complied with its duty to notify.  Since the September 2006 rating decision on appeal granted service connection and assigned an initial disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also complied with its duty to assist.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The evidence of record includes the reports of VA examinations; private treatment records; and statements from the Veteran.  Further, in July 2014 correspondence, the RO attempted to obtain the private treatment records requested by the July 2014 Board remand directives.  No further response was received by the Veteran for authorization to obtain those records.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193   (1991).  The appeal was readjudicated by a January 2015 supplemental statement of the case (SSOC).  Lastly, the AOJ scheduled the Veteran for VA examinations in July 2012 and August 2014.  The VA examiners completed all necessary testing, examined the Veteran, reviewed his claims file, and provided pertinent information.  Therefore, the VA examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board thus concludes that there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In sum, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claim.  The Veteran has not indicated that his knee disability has increased in severity since the August 2014 VA examination and that is adequate to evaluate the knee disability on appeal.  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria 

In the rating action on appeal, the RO granted service connection for arthritis, right knee, patellofemoral syndrome, and assigned a 10 percent rating effective March 1, 2005.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The Veteran's right knee disability is currently rated under 38 C.F.R. § 4.71a, DC 5003.  The assignment of a particular diagnostic code (DC) to evaluate a disability is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  

Under VAOPGCPREC 23-97, the Veteran may be potentially be assigned separate ratings for arthritis under DC 5003, and for subluxation or instability under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  

Under DC 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 5257.  The words slight, moderate, and severe are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of  terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.   

DC 5003 provides that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).  

Compensable limitation of motion is evaluated under DC 5260, for limitation of flexion, and DC 5261, for limitation of extension.  Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  

Under DC 5260, a noncompensable rating is warranted where flexion is limited to 60 degrees; and a 10 percent rating is warranted where flexion is limited to 45 degrees.  Under DC 5261, a noncompensable rating is warranted where extension to 5 degrees; and a 10 percent evaluation is warranted where extension is limited to 10 degrees.  Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011).

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton, 25 Vet. App. at 5.

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

If the Veteran has a semilunar cartilage condition; evaluation under DC 5258 and 5259 may be appropriate.  DC 5259 provides for a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  DC 5258 provides a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

The Board has also considered whether separate or increased evaluations are warranted under any other DCs pertaining to knee disabilities that would afford the Veteran a higher rating.  There is no evidence of ankylosis of the knee to warrant a rating under DC 5256 and no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under DC 5262 for impairment of the tibia and fibula.  Hence, the Board will not discuss these DCs any further.
Factual Background

On December 2005 VA examination, the examiner noted the Veteran's history regarding his right and left knees, including the surgery the Veteran had on his left knee.  He noted that the Veteran stated that his bilateral knee pain interfered with his daily living and work.  He noted that the weather made the Veteran's pain worse in his knees and that the Veteran stated that his pain was excruciating.  On physical examination of the right knee, the examiner found loss of normal curvature, crepitus, pain, weakness, fatigue, lack of endurance, and incoordination with repetition.  Range of motion testing revealed that the Veteran's right knee extension and flexion were normal.  The extension was 0 degrees and the flexion was 140 degrees. 

In the September 2006 rating decision, the Veteran was granted service connection at a 10 percent rating under DC 5003, effective March 1, 2005.  

In August 2007, the Veteran filed a notice of disagreement with the September 2006 rating decision and requested an increased rating. 

A December 2008 VA treatment record shows that the Veteran was treated for pain in his right knee. 

A January 2009 VA treatment record noted that the Veteran complained of pain and that his pain increased when squatting and kneeling.  The Veteran was diagnosed with chronic bilateral knee pain. 

On March 2009 VA examination, the examiner noted that the Veteran's right knee was tender and swollen.  Range of motion testing revealed that the Veteran's right knee extension and flexion were normal.  The extension was 0 degrees and the flexion was 80 degrees.  There was no loss of motion, but there was pain on repetitive testing.  The Veteran's stability was normal.  X-ray evidence revealed that the Veteran had early arthritic changes and moderate joint effusion.  The Veteran was diagnosed with right knee patellofemoral syndrome/degenerative joint disease with effusion. 
In May 2009, the Veteran filed an appeal to the Board stating that his right knee was worse every day.  He stated that he could not do any physical activity.  He stated that he wore knee braces.  

In a July 2009 statement, the Veteran's representative stated that the Veteran's knee locked and popped out of place and that his pain level was a 10.  He stated that the Veteran occasionally walked with a cane and wore a brace.  Further, he stated that the Veteran's right knee limited his ability to participate in sports, do yard work, kneel, squat, stand or sit for long periods of time, and he could not perform his duty as a plumber, so he worked in sales. 

In July 2012, the Board remanded the Veteran's right knee patellofemoral syndrome because he indicated that his right knee worsened since his last examination.

In July 2012, the Veteran was afforded a VA examination.  The examiner noted that the Veteran reported flare-ups in his right knee.  The examiner examined the Veteran's right knee.  Range of motion testing of the right knee revealed that the Veteran's flexion and extension were normal.  The Veteran's extension was 0 degrees and there was no objective evidence of painful motion.  The Veteran's flexion was 140 degrees and there was objective evidence of painful motion.  Repetitive testing found no additional limitation after three repetitions for either knee, but noted that there was functional impairment for less movement than normal, from pain on movement, and mild, moderate crepitus.  The examiner found that there was normal strength in the Veteran's right knee.  Joint stability testing was normal.  There was no evidence of patellar subluxation.  The Veteran never had meniscal conditions or surgeries nor did he have joint replacement or other surgical procedures of his right knee.  The Veteran had no scars related to his right knee disability.  The examiner further noted that the Veteran wore braces and that X-ray evidence revealed arthritis in his right knee.  It was further noted that the Veteran's knee condition(s) impacted his ability to work due to the Veteran's pain, difficulty bending, kneeling, crawling, and prolonged standing and walking.  The examiner noted that the Veteran was able to sit upright in a chair with his feet flat to the floor. 

In July 2014, the Board remanded the claim to determine whether there was additional functional impairment and for private treatment records. 

In August 2014, the Veteran was afforded a VA examination.  During the examination, the Veteran reported having difficulty with moving his knees, pain, stiffness, and locking.  Further, the Veteran reported that his knee pain was constant and worsened during flare-ups due to weather.  Range of motion testing revealed that the Veteran's extension was normal at 0 degrees with objective evidence of painful motion at 10 degrees.  His flexion was limited to 80 degrees with objective evidence of painful motion at 0 degrees.  The Veteran was unable to perform repetitions due to the pain in his knees.  The Veteran had functional loss and impairment to include less movement than normal, weakened movement, incoordination, pain on movement, and interference with kneeling, squatting, and climbing.  The Veteran had tenderness and pain to palpation for the joint line or soft tissues.  His right knee muscle strength for extension was no muscle movement and for flexion it was normal.  The Veteran had normal stability and instability, but there was evidence of slight recurrent patellar subluxation/ dislocation.  The Veteran never had meniscal conditions or surgeries nor did he have join replacement or other surgical procedures of his right knee.  The Veteran had no scars related to his right knee disability.  The examiner noted that the Veteran used braces and a cane occasionally.  X-ray evidence revealed degenerative arthritis.  Further, the examiner stated that the Veteran's knee disability impacted his ability to work due to difficulty walking for long periods of time and because of flare-ups; he is limited in climbing stairs; and he is unable to squat or kneel.  However, the examiner noted that the Veteran was able to walk without assistive devices and walked independently after the examination. 

Analysis 

As stated above, on August 2014 VA examination, the examiner noted that there was slight recurrent subluxation in the right knee, but no instability.  There is no evidence that the Veteran had moderate recurrent subluxation in the right knee.  As such, the Board finds that assignment of a separate 10 percent rating, but no more, under DC 5257 is warranted.  

After review of the evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran is entitled to an increased rating for arthritis of the right knee.  The evidence does not reflect functional impairment congruent with a rating higher than already assigned.  The objective evidence did not reveal that occasional incapacitating exacerbations were shown to warrant a higher rating due to X-ray evidence under DC 5003, nor was limitation of motion shown to be compensable.  The Veteran's right knee arthritis does not meet the criteria for a higher rating under DC 5003.

At no point during the appeal has objective testing demonstrated actual or functional limitation of flexion or extension in the right knee warranting a separate assignment of a higher rating under DC 5260 or DC 5261.  While there is slight limitation of flexion shown, it does not rise to the level of what would warrant a compensable rating under DC 5260.  Such limitation of flexion is limited to 60 degrees.  38 C.F.R. § 4.71a, DC 5260.  The Veteran has right knee flexion limited to 80 degrees when the full range of flexion is 140 degrees.  Even when considering DeLuca factors of pain, the evidence for a compensable rating does not show right knee flexion limited to a compensable level for evaluation under DC 5260.  Further, throughout the appeal period, extension was normal.  There is no evidence of actual or functional limitation of extension to 10 degrees that would warrant assignment of separate compensable ratings under DC 5261.  Thus, the Veteran is not entitled to a compensable rating under DC 5260 or DC 5261. 

The Board has also considered whether evaluation under DC 5258 and 5259 is appropriate.  There is no evidence that the Veteran had a dislocated or removed semilunar cartilage condition in the right knee.  Therefore, a separate rating under DC 5258 or 5259 is not warranted.  

Other Considerations

The Board has also considered whether a claim for total rating for compensation based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106   (Fed. Cir. 2009).

In this case, the record does not suggest that the Veteran is unemployable due to his service-connected right knee patellofemoral syndrome.  The July 2009, July 2012, and August 2014 VA examiners stated that the Veteran's knee condition impacted his ability to work, but did not state that the Veteran could not work.  Specifically, at the July 2009 VA examination, the examiner stated that the Veteran could not perform his duty as a plumber, but that the Veteran did work in sales.  Further consideration of TDIU is not warranted.  

The Board has considered whether staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the Board finds that limitation of motion has been reflected by the separate 10 percent rating assigned under DC 5003 for the entire appeal period.  The record does not reflect that there has been any significant increase or decrease in such symptoms during the appeal period and symptoms warranting a higher rating have not been shown.  Accordingly, staged ratings are not warranted for the right knee patellofemoral syndrome.  

The Board has also considered whether referral for an extraschedular rating for the right knee is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  As explained in detail above, the Veteran's right knee patellofemoral syndrome is manifested by objective evidence of slight recurrent subluxation and with subjective complaints of limitation of motion, pain, fatigue, and weakness.  The applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Hence, the rating criteria reasonably describe the Veteran's right knee patellofemoral syndrome.  In short, there is no indication in the record that the average industrial impairment from his right knee patellofemoral syndrome would be in excess of that contemplated by the ratings provided in the rating schedule.  The Veteran's disability picture is not shown to be exceptional or unusual.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

An initial rating in excess of 10 percent for right knee patellofemoral syndrome based on limitation of motion is denied. 

A separate initial rating of 10 percent, but not higher, for a right knee patellofemoral syndrome based on slight subluxation is granted, subject to the regulations governing payment of monetary awards.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


